DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seed paper (claims 3-4), the lip portion extending below the lower edge of the porous front layer and substrate layer (claims 10, 13 and 19) and scaffolding poles (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 92 and 93.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 10, 13, 18 and 19 are objected to because of the following informalities:  in claim 1, “which” in line 4 and “its” in line 6 should each be replaced with “the” to properly claim the previously-recited seams/lower edge, and “edge” should be inserted after “upper” in line 7; in claim 4, “the” should be inserted before “porous” in line 2 and a period should be inserted at the end of the claim; in claim 10, “the” should be inserted before both occurrences of “substrate” in line 4; in claim 13, “the” should be inserted before “substrate” in line 3; in claim 18, a period should be inserted at the end .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the pre-seeding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 recite the pre-seeding being provided by an additional element, a layer of seed paper, that is provided between the substrate layer and porous front layer (described in applicant’s specification on pg. 12, ln 29-32). Thus, the claimed seed paper layer is separate from the substrate layer, which is inconsistent with claim 1 in which the substrate layer itself is pre-seeded.
Claim 10 recites the limitation "the top edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim because only an upper, not top, edge is recited previously.

In claim 12, it is unclear whether “two or more flexible sheets” in lines 1-2 further defines the one or more flexible layered fabric sheets of claim 11 or introduces separate, additional flexible sheets. For examination purposes, the limitation will be treated as further defining the sheets of claim 11, i.e., “wherein the one or more flexible layered fabric sheets comprise two or more flexible sheets…”. In addition, claim 12 recites the limitations "the upper sheet" in line 2 and “the lower sheet” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It is unclear which sheet is “the upper sheet” and which sheet is “the lower sheet” when two or more sheets are recited.
Claim 13 recites the limitations "the top and/or bottom" in line 2 and “the other sheet” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It is unclear which sheet is “the other sheet” when two or more sheets are recited (in claim 12).
In claim 14, it is unclear whether “at least two flexible sheets” in line 1 further defines the one or more flexible layered fabric sheets of claim 11 or the two or more flexible sheets of claim 12 or if it introduces separate, additional flexible sheets.
Claim 16 recites the limitations "the top" in lines 4-5 and “the uppermost one of the sheets” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
In claim 17, it is unclear whether “at least two flexible sheets” in line 1 further defines the at least one flexible sheet of claim 16 or introduces separate, additional 
Claim 18 recites the limitations "the irrigation flow" in lines 1-2 and “the uppermost sheet” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
In claim 19, it is unclear whether “two or more sheets” in lines 1-2 further defines the at least one flexible sheet of claim 16 or introduces separate, additional sheets. In addition, claim 19 recites the limitation "the top or bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20, it is unclear whether “two or more sheets” in lines 1-2 further defines the at least one flexible sheet of claim 16 or introduces separate, additional sheets.
Claim 15 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Designlaw Limited et al. (WO 2015/075465, cited on 12/21/18 IDS, hereinafter “Designlaw”) in view of Francois (EP 2428110, machine translation attached).
For claim 1, Designlaw teaches a flexible layered fabric sheet 1 comprising a porous front layer 2 (pg. 12, ln 12-14 describes ref. 2 being porous) and a pre-seeded substrate layer 3 for supporting root growth (see Fig. 1; pg. 12, ln 26-28 describes pre-seeding), the two layers together having an upper edge and a lower edge (upper and lower edge of refs. 2,3 in Figs. 1, 6 and 7).
Designlaw is silent about the two layers being attached together with one or more non-continuous seams between the upper and lower edges, which seams have a component of direction parallel to the upper and/or lower edge, and wherein the non-continuous seams enable water to exit the layered fabric sheet at its lower edge, and the non-continuous seams further serve to slow water flow through the sheet in a direction from the upper to the lower edge.
Francois teaches a flexible layered fabric sheet comprising two layers 17,18 being attached together with one or more non-continuous seams 23 (Fig. 2 shows gaps in seams 23, thus being “non-continuous” according to applicant’s specification) between the upper and lower edges (see Fig. 2; pg. 39-41 and pg. 5, ln 17-19 of machine translation), which seams have a component of direction parallel to the upper and/or lower edge (Fig. 2; pg. 39-41), and wherein the non-continuous seams enable water to exit the layered fabric sheet at its lower edge (note this is an intended use 
For claim 2, Designlaw as modified by Francois teaches (references to Designlaw) an additional non-porous backing layer 4 (pg. 12, ln 35-36 describes ref. 4 being non-porous) which is provided on the face of the substrate layer which is distal from the porous front layer (Figs. 1 and 7).
For claim 6, Designlaw as modified by Francois teaches (references to Francois) wherein the seams are spaced at intervals between the upper and lower edges (Fig. 2).
For claim 7, Designlaw as modified by Francois teaches (references to Designlaw) including a region for receiving an irrigation pipe 17 (Figs. 1, 6 and 7 show regions within the layered sheet where irrigation pipe 17 is located).

For claim 11, Designlaw as modified by Francois teaches (references to Designlaw unless otherwise indicated) a vegetative wall 40 (Figs. 6-7), comprising one or more flexible layered fabric sheets 1 as claimed in Claim 1 (see rejection above for claim 1) mounted upon a structure or substrate 20 such that the upper edge of the or each sheet lies vertically higher than the lower edge (Figs. 6-7) and an irrigation supply 17,41,42 is arranged at or towards the top of the sheet or of at least the uppermost one of the sheets (see Fig. 6 showing uppermost ref. 17,41,42 located towards the top of the uppermost sheet 1), such that irrigation water flows downwards through the sheet or sheets (see arrows 19 indicating vertically flowing irrigation liquid in Fig. 7; pg. 14, ln 23-26), slowed by the non-continuous seams (pg. 5, ln 17-19 of Francois), to thereby enable the seed with which the sheet or sheets is or are pre- seeded to germinate and grow into vegetation (note this is an intended use limitation, and the irrigation water flowing downward from ref. 17,41,42 in Figs. 6-7 is capable of providing the sustenance necessary to allow the seeds to germinate and grow into vegetation).
For claim 12, Designlaw as modified by Francois teaches (references to Designlaw) wherein two or more flexible sheets 1 are arranged one above the other 
For claim 13, Designlaw as modified by Francois teaches (references to Designlaw) wherein at least one of the sheets has a non-porous backing layer 4 (pg. 12, ln 35-36 describes ref. 4 being non-porous) forming a lip portion 15 extending beyond the top and/or bottom of the porous front layer and substrate layer and the other sheet overlaps this lip portion (Fig. 7).
For claim 14, Designlaw as modified by Francois teaches (references to Designlaw) where at least two flexible sheets 1 are provided, one higher than the other (Figs. 6-7), such that the sheets are overlapped in a vertical direction (Fig. 7).
For claim 16, Designlaw as modified by Francois teaches (references to Designlaw) a method of forming a vegetative wall 40 (Figs. 6-7), comprising mounting at least one flexible sheet 1 as claimed in Claim 1 (see rejection above for claim 1) upon a structure or substrate 20 such that the or each sheet lies in a disposition such that its upper edge is vertically higher than its lower edge (Figs. 6-7), providing an irrigation supply 17,41,42 to supply irrigation water at or towards the top of the sheet or the top of at least the uppermost one of the sheets (see Fig. 6 showing uppermost ref. 17,41,42 located towards the top of the uppermost sheet 1) and allowing water to permeate through the sheet or sheets to thereby cause the seeds which the or each sheet has been pre-seeded with to germinate, and vegetation to grow (note this is an intended use limitation, and the water flowing downward from ref. 17,41,42 in Figs. 6-7 via arrows 19 (pg. 14, ln 23-26) is capable of providing the sustenance necessary to cause the seeds to germinate and grow into vegetation).

For claim 18, Designlaw as modified by Francois teaches (references to Designlaw) wherein the irrigation flow in at least one lower sheet is lower than that of the uppermost sheet (see arrows 19 indicating vertically flowing irrigation liquid in Fig. 7; pg. 14, ln 23-26).
For claim 19, Designlaw as modified by Francois teaches (references to Designlaw) wherein two or more sheets 1 are provided, at least one of the sheets having a non-porous backing layer 4 (pg. 12, ln 35-36 describes ref. 4 being non-porous) extending beyond the top or bottom of the porous front layer and substrate layer to form a lip portion 15, one sheet is mounted generally higher than the other sheet and one of these sheets overlaps the lip portion of the other sheet (Fig. 7).
For claim 20, Designlaw as modified by Francois teaches (references to Designlaw) wherein two or more flexible sheets 1 are provided, one above the other, and one of the flexible sheets overlaps the other in a vertical direction (Fig. 7).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Designlaw Limited et al. (WO 2015/075465, cited on 12/21/18 IDS, hereinafter “Designlaw”) in view of Francois (EP 2428110, machine translation attached), as applied to claim 1 above, and further in view of Lee (KR 200412590, machine translation attached).
For claim 3, Designlaw as modified by Francois is silent about wherein the pre-seeding is provided by a layer of seed paper.
Lee teaches a layered fabric sheet wherein the pre-seeding is provided by a layer of seed paper 121 (pg. 4, ln 18-20 of machine translation describes ref. 121 including paper pulp 121a and seeds 121b; see Figs. 2 and 4 showing ref. 121 located between layers 120 and 130 (pg. 6, ln 10-16)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-seeding of Designlaw as modified by Francois to be provided by a layer of seed paper as taught by Lee in order to utilize a compostable seed carrier.
For claim 4, Designlaw as modified by Francois and Lee teaches (references to Lee) wherein the seed paper layer 121 is provided between the substrate layer 120 and porous front layer 130 (Figs. 2 and 4; pg. 6, ln 10-16).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Designlaw Limited et al. (WO 2015/075465, cited on 12/21/18 IDS, hereinafter “Designlaw”) in view of Francois (EP 2428110, machine translation attached), as applied to claim 1 above, and further in view of Chohamin (US 2826865).
For claim 5, Designlaw as modified by Francois does not explicitly disclose wherein the non-continuous seams are stitched seams.
Chohamin teaches a flexible layered fabric sheet wherein the non-continuous seams are stitched seams 14,14’ (col 2, ln 7-13; Figs. 1-2 and 4-5) in order to secure 
For claim 9, Designlaw as modified by Francois is silent about wherein at least some of the seams intersect to form polygonal shapes.
Chohamin teaches a flexible layered fabric sheet wherein at least some of the seams 14,14’ intersect to form polygonal shapes (see rectangles in Fig. 5) in order to retain larger seeds (col 2, ln 30-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the seams of Designlaw as modified by Francois to intersect to form polygonal shapes as taught by Chohamin in order to retain larger seeds.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Designlaw Limited et al. (WO 2015/075465, cited on 12/21/18 IDS, hereinafter “Designlaw”) in view of Francois (EP 2428110, machine translation attached), as applied to claims 1 and 7 above, and further in view of Morel (FR 2960384, machine translation attached).
For claim 8, Designlaw as modified by Francois is silent about wherein the region for receiving the irrigation pipe is formed by a gap between two seams.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Designlaw Limited et al. (WO 2015/075465, cited on 12/21/18 IDS, hereinafter “Designlaw”) in view of Francois (EP 2428110, machine translation attached), as applied to claims 1 and 11 above, and further in view of Giacomantonio (US 8578651, cited on 12/21/18 IDS).
For claim 15, Designlaw as modified by Francois is silent about wherein the structure to which the flexible sheet or sheets are affixed is a structure of scaffolding poles.
Giacomantonio teaches a vegetative wall wherein the structure to which the flexible sheet 104 or sheets are affixed is a structure of scaffolding poles 102,802 (Figs. 1-2 and 8 show refs. 102,802 forming a scaffold or supporting framework (https://www.merriam-webster.com/dictionary/scaffold), consistent with applicant’s specification, made of poles; col 3, ln 34-42 describe ref. 102 being made of a set of metal tubes or poles) in order to fashion the structure in many different dimensions and shapes depending on needs and size constraints (col 3, ln 34-42) and allow for the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643